 1   DARRYL YOUNG #255894
     Attorney at Law
 2   Law Offices of Darryl E. Young, P.C.
     806 West 19th Street,
 3   Merced, California 95340
     Telephone: 209.354.3500
 4   Facsimile: 209.354.3502
     Email: Darrylyounglaw@gmail.com
 5
     Attorney for Defendant
 6   Curtis White
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,              )     1:13-CR-0356 LJO
11                                          )
           Plaintiff,                       )     ORDER CONTINUING
12                                          )     SENTENCING DATE FROM
                                            )     APRIL 29, 2019 at 8:30 a.m.
13                                          )     TO JUNE 3, 2019 AT 8:30
                                            )     a.m.
14         v.                               )
                                            )
15                                          )
     CURTIS WHITE,                          )
16                                          )
                                            )
17         Defendant.                       )
                                            )
18
           Good cause appearing, it is hereby ordered that the sentencing hearing of
19

20   CURTIS WHITE, previously scheduled for April 29, 2019 at 8:30 a.m., be continued
21
     to June 3, 2019 at 8:30 a.m. Defendant is ordered to continue to comply with all
22
     previously ordered conditions of supervised release. Defendant is ordered to appear
23

24   June 3, 2019 at 8:30 a.m. for sentencing hearing.
25
     IT IS SO ORDERED.
26
        Dated:   April 15, 2019                    /s/ Lawrence J. O’Neill _____
27                                          UNITED STATES CHIEF DISTRICT JUDGE
28
